ORDER

PER CURIAM:
AND NOW, this 28th day of April, 2000, James Daniel Harrison having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated November 3, 1999; the said James Daniel Harrison having been directed on March 3, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James Daniel Harrison is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa. R.D.E.